Allow me first of all to 
warmly congratulate you, Sir, on your election as 
President of the General Assembly at its sixty-second 
session. I am pleased to see you, a high-ranking official 
from the rather underrepresented Eastern European 
Group, assuming that prestigious post of the United 
Nations. In fulfilling your challenging tasks during this 
session, you may be assured of the support and 
cooperation of the delegation of Hungary. I would also 
like to pay tribute to your predecessor, Sheikha Haya 
Rashed Al-Khalifa. 
 During the sixty-first session, Member States 
worked hard to come to agreement on the proposals 
made at the 2005 Summit meeting, but we still need to 
do more to ensure that the United Nations system is 
managed coherently and effectively. I believe that the 
world needs, more than ever before, effective 
multilateralism, which is still a key word for the future. 
We should make progress on management reform, 
mandate review and disarmament, and define further 
concrete steps towards a renewed Security Council. 
 Hungary would have preferred for the issue of 
Security Council reform to have seen more progress 
during the sixty-first session of the General Assembly. 
The impasse was certainly not due to the lack of effort 
on the part of the President of the General Assembly or 
to a shortage of creative ideas. We believe that the best 
solution would still be a balanced increase of seats to 
better reflect the political realities of today. The 
enlargement process should be combined with tangible 
improvement of the Council’s working methods. 
 We welcome the adoption of the new resolution 
on the revitalization of the General Assembly. It is up 
to each Member State to make the work of the 
Assembly meaningful and to ensure that the Assembly 
takes up issues of genuine concern and takes decisions 
that have a real impact on the political process. 
 Let me now turn to Geneva, where important 
reforms have taken place as well. The Human Rights 
Council has finally started its work, in an atmosphere 
of high expectations. The consensus over the universal 
periodic review mechanism sends a clear message that 
all countries will have their human rights records 
examined at regular intervals. Thus, no country will be 
immune from international scrutiny. However, in order 
to make it truly meaningful, we have to build a credible 
and robust mechanism. Special procedures and 
contributions to the review from treaty bodies and non-
governmental organizations will prove to be essential 
in that regard. 
 In order to better protect human rights and 
fundamental freedoms, the system of special 
procedures   a unique web of protection   has 
continued to provide effective action for the benefit of 
victims of human rights abuses. Special rapporteurs 
and independent experts have continued their work, 
giving a voice to the voiceless, even at times when the 
Council was focusing mainly on the task of institution-
building. 
 We are thoroughly convinced that both thematic 
and country-specific mandates remain valid, given the 
numerous human rights violations still occurring on a 
daily basis. In that regard, we concur with the 
Secretary-General, who has emphasized the need to 
consider all situations of possible human rights 
violations on an equal footing. Not having a special 
rapporteur assigned to a particular country does not 
absolve that country from its obligations under the 
Universal Declaration of Human Rights and other 
human rights instruments. 
 I should now like to share some thoughts about 
an issue dear to my country. We welcomed with great 
satisfaction the recent decision of the Human Rights 
Council to establish a forum on minority issues. I am 
confident that the forum will provide a useful platform 
for dialogue and exchange of views between 
minorities, Governments and other stakeholders on 
issues related to national or ethnic, linguistic and 
religious minorities. 
 Allow me to place special emphasis on the 
empowerment of women. We firmly believe in the need 
for the effective involvement of women in the 
decision-making processes at both the national and the 
international levels. In that regard, Hungary supports 
the ongoing debate on the future of the strengthened 
gender equality architecture. We welcome the steps 
taken towards achieving effective gender 
mainstreaming throughout the entire United Nations 
system. 
 On 30 March, we witnessed the signing ceremony 
of the Convention on the Rights of Persons with 
Disabilities. That new international instrument will 
improve the living conditions of almost 650 million 
persons with disabilities all over the world, ensuring 
equal opportunities for them in all aspects of life. As 
the second State party to ratify the Convention and its 
Optional Protocol, we hope that they will enter into 
force soon. 
 Seven years ago, our Governments made a 
remarkable promise to the world in adopting the 
Millennium Declaration (resolution 55/2). Although 
there has certainly been some progress in achieving its 
objectives, there will be regions of the world where the 
Millennium Development Goals (MDGs) will not have 
been met by 2015 if we do not intensify our efforts. In 
the meantime, we must also emphasize the central role 
of national policies and development strategies in 
achieving the Goals. The sustainability of development 
depends heavily on national ownership and leadership. 
At the global level, the United Nations has a 
comparative advantage in providing technical 
assistance in the preparation and implementation of 
national development plans. We fully support the 
recommendations of the High-level Panel on United 
Nations System-wide Coherence to improve the 
operational effectiveness, inter-agency cooperation, 
predictability and accountability of the United Nations 
system. 
 The Millennium Development Goals represent 
the global commitment to fundamental rights, which 
must be guaranteed if we genuinely seek to strengthen 
our democracies. Democracy should also mean 
creating the conditions for sustainable economic 
development that provides people with access   
through decent jobs   to opportunities to achieve full 
personal development. 
 We are particularly pleased that Hungary can 
share its transitional experiences, both as a member of 
the Advisory Board of the United Nations Democracy 
Fund and through the International Centre for 
Democratic Transition, which is based in Budapest and 
which has a partnership agreement with the Democracy 
Fund. The United Nations has a special responsibility 
to address challenges related to institution-building and 
to promote democracy. As Amartya Sen, the Nobel 
Prize winning economist has said, countries need not 
be fit for democracy; they need to become fit through 
democracy. 
 Hungary, as an emerging donor, is determined to 
meet the obligations set out in the Millennium 
Declaration and the Millennium Development Goals. 
We are ready to increase our official development 
assistance and to carry out our efforts in line with the 
European Consensus on development and the Paris 
Declaration on Aid Effectiveness. However, we are 
convinced that scaling up the volume of aid in itself 
will not necessarily lead to the achievement of the 
Millennium Development Goals. It is also important to 
emphasize the need for better complementarity, 
coordination and coherence in development 
cooperation. 
 Having been fully integrated into the European 
Union (EU) and NATO structures, we are committed to 
carrying out qualitative change in the outreach of 
Hungarian foreign policy. We want to make our policy 
and our presence more visible in all parts of the world: 
an active development cooperation and assistance 
policy coupled with an increased presence in United 
Nations bodies. We are resolved to attach special 
attention to creating more balance in the geographical 
scope of our cooperation policy in order to include 
African, Asian and Latin American countries. Stepping 
up our outreach efforts and developing not only 
assistance activities but also economic ties with Africa 
will mark the beginning of a new era in our 
relationship with that continent. 
 We are also ready to assume more responsibilities 
in various international forums. Our ambitions are best 
embodied in our application for a non-permanent seat 
on the Security Council for the period 2012-2013. We 
view our potential membership as an opportunity to 
engage in constructive cooperation with all our 
partners in order to achieve our common objectives on 
the basis of shared interests and values. 
 Let me now focus on some of the most urgent 
foreign policy issues of our day. 
 Peace and stability in the Balkan region is of 
paramount importance to my country, and to Europe as 
a whole. While the question of the future status of 
Kosovo has drawn international attention, we are aware 
that the issue of Kosovo is a challenge that needs to be 
primarily tackled by Europe. Nevertheless, the United 
Nations has played a pivotal role in the process to date. 
Our hope is that that will continue to be the case until a 
proper solution is found. 
 There is no doubt that there is a significant role to 
be played by the EU in facilitating a satisfactory 
solution for Kosovo. One thing is certain among all the 
uncertainties: the status quo is not a solution. More 
than ever, the region needs stability, economic 
development and inter-ethnic reconciliation. The 
European Union has invested much in the region in 
terms of material, political and military assistance. It 
has also offered the countries of the region prospects 
for joining the European Union. 
 With regard to Serbia, we are convinced that 
reinforcing the prospects for future membership of the 
EU may facilitate finding a solution to the question of 
Kosovo. Hungary therefore looks forward to a 
successful outcome to the new round of negotiations 
facilitated by the EU-United States-Russia Troika, 
which the parties should approach in a constructive and 
frank manner. We hope that the encouraging signs of 
trust and a constructive approach will prevail in the 
course of the entire process, and that the parties will be 
able to come to an agreement endorsed by the Security 
Council. 
We are following with great attention the work of 
the teams set up recently by Israeli Prime Minister 
Ehud Olmert and Palestinian President Mahmoud 
Abbas to negotiate core issues related to a permanent 
solution to the Israeli-Palestinian conflict. We welcome 
the initiative of the President of the United States to 
convene an international conference in November. 
 Hungary is firmly committed to the 
reconstruction of Afghanistan. As a State member of 
the North Atlantic alliance, we have been involved in 
the NATO-led International Security Assistance Force 
since 2003. On 1 October 2006, we took over the 
leadership of the Provincial Reconstruction Team in 
Baghlan province. I am proud of the successful work 
done by Hungary’s military contingent and by 
Hungarian teams of aid workers. Moreover, I can 
confirm our future commitment in Afghanistan, which 
enjoys broad political consensus among all the parties 
represented in the Hungarian parliament. Nevertheless, 
we must not forget that the primary responsibility for 
the stabilization and development of Afghanistan lies 
with the Afghan people themselves. We are concerned 
about the security situation and the attacks carried out 
by Taliban and anti-Government forces, and we firmly 
condemn all hostage-taking actions. Drug production 
and trafficking continue to be a major source of 
instability, and we note the increase in opium 
production with grave concern. We encourage the 
Afghan Government, working in close cooperation 
with the international community and in particular with 
its regional partners, to take effective measures to 
stabilize the whole region. 
 The stabilization of Iraq is one of the major 
challenges in the Middle East. We appreciate the 
results that have been achieved so far in the course of 
the country’s democratic transformation. However, the 
Iraqi political class needs to overcome the present state 
of deep division and start to walk down the path of 
reconciliation and cooperation in order to bring peace 
and stability to the country. As a precondition for a 
long-lasting settlement of the conflict, the international 
community must enable Iraqi leaders to assume 
ownership and govern their country in an independent 
way. 
 Hungary is very concerned about the acts of 
violence perpetrated by the security forces of the 
Burma/Myanmar Government. We are committed to 
respecting human rights and democracy, and we 
therefore strongly condemn the brutal physical attacks 
against peaceful demonstrators. I reiterate our previous 
call on the Government of Burma/Myanmar to fully 
respect human rights and the norms of democracy, in 
particular the rights to peaceful assembly and to the 
free expression of opinions. 
 Due to one of the most worrisome conflicts on 
the African continent   the one raging in Darfur   
the situation in the Sudan and nearby countries is still 
unpredictable and explosive. Hungary welcomes the 
renewed momentum in the efforts to resolve the Darfur 
conflict, in particular the agreement reached on the 
deployment of the African Union-United Nations 
hybrid force and the subsequent adoption of Security 
Council resolution 1769 (2007). We consider it 
essential that the Hybrid Operation be launched, and 
that troops be fully deployed in the full number 
authorized, as soon as possible. I would like to 
commend Secretary-General Ban Ki-moon on having 
made resolving the Darfur conflict a priority, as well as 
on his visit to the Sudan. It is in that context that I 
reaffirm our support for the peacebuilding and 
peacekeeping efforts of the United Nations. 
 Hungary welcomes the fact that the 
Peacebuilding Commission has started its work and has 
met in a country-specific format to consider the cases 
of Burundi and Sierra Leone. We look forward to the 
first report on its work. We consider the Commission to 
be an important instrument to enhance the capabilities 
of the United Nations to support countries emerging 
from conflict. 
 We are fully aware of the need to strengthen the 
capacity of the United Nations to mount and sustain 
complex and multidimensional peacekeeping 
operations. Hungary commends the efforts made by the 
Secretary-General to achieve that purpose and 
welcomes the General Assembly’s decision to establish 
the Department of Field Support. My country’s track 
record in the field of peacekeeping demonstrates that 
we are willing to actively support the Security 
Council’s decisions. Hungarian military and police 
personnel are present in many of the peacekeeping 
missions of the United Nations, namely, in Cyprus, 
Georgia, Kosovo, Lebanon and Western Sahara. 
 My recent participation at the fifty-first General 
Conference of the International Atomic Energy Agency 
(IAEA) and my talks with Director General Mohamed 
ElBaradei reaffirmed my conviction that questions 
relating to nuclear safety and non-proliferation should 
remain high on our agenda. 
 Hungary shares the concerns of the international 
community over Iran’s nuclear programme. We deplore 
Iran’s failure to take the steps required by the IAEA 
Board of Governors and by Security Council 
resolutions, steps necessary to re-establish 
international confidence in the peaceful nature of its 
nuclear programme. We welcomed the adoption of 
Security Council resolutions 1737 (2006) and 1747 
(2007), and we fully comply with the obligations set 
forth therein. We hope that Iran will soon realize that a 
diplomatic and negotiated solution is possible and that 
compliance has many benefits. 
 Hungary continues to support the process aimed 
at achieving the denuclearization of the Korean 
peninsula in a peaceful manner and welcomes the first 
promising results of the Six-Party Talks. Developments 
related to the North Korean nuclear issue have 
underscored the importance of the early entry into 
force of the Comprehensive Nuclear-Test-Ban Treaty. 
 Hungary supports all multilateral, regional and 
bilateral efforts that contribute in an effective manner 
to our common goal of achieving disarmament and 
curbing the spread of weapons of mass destruction. 
Such efforts must also aim at upholding and 
strengthening key international treaties and export 
control regimes. In that context, one of the most 
important challenges is to ensure compliance with the 
Treaty on the Non-proliferation of Nuclear Weapons. 
Moreover, Hungary welcomes the entry into force of 
the International Convention for the Suppression of 
Acts of Nuclear Terrorism, which we ratified in April. 
 An urgent issue in the field of counter-terrorism 
is the full and earliest possible implementation of the 
United Nations Global Counter-Terrorism Strategy. In 
that regard, the main responsibility lies with Member 
States, which should all also actively participate in the 
upcoming implementation review. The conclusion of a 
comprehensive convention on international terrorism 
remains another high priority for Hungary. 
 Fifteen years after the United Nations Conference 
on Environment and Development, the Rio Summit, it 
is evident that, at the current pace, our efforts will not 
be sufficient to halt the emerging global threats, in 
particular that of climate change. The European Union 
has a clear position in that regard, and it has proposed 
to speed up the drafting of a new global compact. As a 
member of the EU, Hungary fully agrees with the 
urgency of the matter. We hope that the ongoing 
deliberations on the future of the United Nations 
Framework Convention on Climate Change and of the 
Kyoto Protocol will lead to concrete results within two 
years. I would like to take this opportunity to welcome 
the efforts made by Secretary-General Ban Ki-moon to 
raise awareness about climate change in the 
international community. 
 On behalf of my country, I would like to reiterate 
Hungary’s commitment to upholding the rule of 
international law, to giving priority to effective 
multilateralism, to spreading the culture of cooperation 
and the peaceful settlement of international disputes, 
and to making every effort to preserve a sustainable 
environment for future generations. 
 In conclusion, Hungary is strongly committed to 
working with you, Mr. President, during the sixty-
second session of the General Assembly to achieve the 
objectives set out in the 2005 World Summit Outcome. 
